Citation Nr: 1607678	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  13-25 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a right maxilla disorder.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to February 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, as well as a September 2010 rating decision by the RO in Oakland, California.

The Veteran initially filed claim of entitlement to service connection for a right maxilla disorder and an acquired psychiatric disorder in December 2008.  These claims were initially denied in a February 2009 rating decision.  Thereafter, the Veteran submitted PTSD stressor statements in June 2009, and the RO reconsidered the claims in a July 2009 rating decision, at which time the denial for a right maxilla disorder was continued while the psychiatric claim was deferred pending the receipt of his service personnel file.  The Veteran then submitted additional PTSD stressor information in November 2009, and submitted additional VA treatment records in March 2010 and May 2010.  However, in a September 2010 rating decision, the RO characterized both the right maxilla disorder and acquired psychiatric disorder claims as previously denied claims that the Veteran petitioned to reopen in June 2009 (only 4 months after they were initially denied); as such, the September 2010 rating decision denied these claims on the basis that new and material evidence was not received.  

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Moreover, a notice of disagreement is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  A liberal standard is applied in determining whether a communication constitutes a notice of disagreement.  38 C.F.R. § 20.201; see also Gallego v. Principi, 283 F.3d 1309, 1313-15 (Fed. Cir. 2002) (upholding the validity of the regulatory requirement that a notice of disagreement include "terms that can be reasonably construed ... as a desire for appellate review"); Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991).  As such, the Board disagrees with the September 2010 rating decision's characterization of the right maxilla disorder and acquired psychiatric disorder claims as new and material evidence claims, and finds that they are original claims which have been pending since first filed in December 2008.  

The issue of entitlement to service connection for a neck disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not had a diagnosis of a maxilla disability at any time during the period on appeal.

2.  The Veteran's claimed stressors indicate fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of his service.

3. Resolving all reasonable doubt in the Veteran's favor, the Veteran has a diagnosis of PTSD from a VA psychiatrist that has been connected to his stressors.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right maxilla disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 1116, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA letters issued in January 2009 and August 2010 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  

VA has also satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015) to assist the Veteran.  Here, the Veteran's service treatment records, service personnel records, VA treatment records, and lay statements are of record. 

The Board is mindful of the fact that the Veteran has not been afforded a VA examination with regard to his claim of service connection for a right maxilla disorder.  As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion if such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Court in McLendon held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

Here, however, the Board concludes an examination is not needed with regard to the right maxilla claim because the Veteran's post-service medical records are absent for evidence of a diagnosis related to a right maxilla disorder.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

As the Board's decision herein to grant entitlement to service connection for PTSD on a direct basis is a full grant of the benefits sought on appeal, no further action is required to comply with the VCAA with respect to that claim.

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims.

II.  Service Connection for a Right Maxilla Disorder

The Veteran contends that he has a current chronic right maxilla disorder which was caused by an in-service right maxilla injury.  He filed his claim of entitlement to service connection for a right maxilla disorder in December 2008.  Specifically, he reports having "intermittent right-sided facial pain."

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The threshold question that must be addressed is whether the Veteran has the disability for which service connection is sought, specifically a right maxilla disorder.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Here, the evidence is against finding that the Veteran currently has or had a right maxilla disorder during the period of the claim.

The Veteran's service treatment records indicate that in December 1985 the Veteran fell while running and struck his right maxilla with a flashlight that he was carrying.  The Veteran sustained what were described as "superficial abrasions" on the right side of his cheek and upper lip.  The Veteran was alert, oriented, and denied any loss of consciousness.  His motor strength and cerebellar function were within normal limits.  X-rays were negative for any fracture, and the injury was diagnosed as a soft-tissue injury.  Significantly, there were no subsequent service treatment records pertaining to the Veteran's December 1985 right maxilla abrasion.  The Veteran was eventually discharged for being overweight.  

Although the Veteran's post-service VA treatment records note a "history of right facial injury while in the military," there has been no actual diagnosis of a current facial injury since December 1985.  

As the foregoing VA treatment records provide the only medical findings of record, and those findings do not show a right maxilla disorder, the Veteran has not met the threshold requirement of a current disability. 

While the Veteran may be competent to state that he has intermittent right-sided facial pain, as a layperson, he is not competent to diagnose a chronic maxilla disability or link a maxilla disability to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

As the most probative evidence of record reflects that the Veteran does not have a current right maxilla disorder, the claim must be denied and no further discussion concerning in-service incurrence, nexus, or presumptive service connection is needed.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also insufficient evidence of a right maxilla disability at any point during the claims period or shortly before the claims period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Therefore, as the preponderance of the evidence is against entitlement to service connection for a right maxilla disorder, the doctrine of reasonable doubt does not apply.  See 38 U.S.C.A. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

III.  Service Connection for an Acquired Psychiatric Disorder

The Veteran also seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  Here, the Veteran has been diagnosed as having PTSD, depression, partner relational problems, parent-child problems, child emotional/psychological abuse, and antisocial personality disorder.

Service connection for PTSD requires medical evidence of a current diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link between the current diagnosis and the claimed in-service stressor(s). 38 C.F.R. § 3.304(f). See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

Effective July 13, 2010, the regulations governing adjudication of service connection for PTSD were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010). 

The Veteran contends that he has PTSD that is a result of in-service stressors.  His alleged stressors have included fear of terrorist attacks while stationed at Bad Kreuznach, Germany, while under "Level 3 Terrorist Alert" twice per month for a period of 18 months in 1986 and 1987; constant harassment about his weight gain in Bad Kreuznach, Germany, from April 1986 to February 1988; being pushed from behind after formation, causing him to fall on his flashlight and injure his right maxilla at Fort Leonard Wood, Missouri, in December 1985; a heated verbal exchange which resulted in an Article 15 punishment in Bad Kreuznach, Germany, in 1987; and racial discrimination in Bad Kreuznach, Germany, from April 1986 to February 1988.

The Veteran's service personnel records confirm that he served as a vehicle driver in Bad Kreuznach, Germany, with the 4th Brigade Support Battalion attached to the 8th Infantry Division (Mechanized) from April 1986 to February 1988.

The Veteran was provided with a VA PTSD examination in September 2012, at which time he was diagnosed as having PTSD.  His PTSD symptomatology included depressed mood, anxiety, chronic sleep impairment, flattened affect, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran did have a diagnosis of PTSD and reported several different traumatic experiences related to fear of terrorist activity or hostile military activity in Germany.  The examiner explained that the Veteran appeared to have developed symptoms of PTSD as a result of these multiple traumatic experiences, and that his symptoms of PTSD included problems with anger and irritability, poor sleep, nightmares, having conflicted relationships with people, not being able to watch television coverage of war, road rage, flashbacks to the military, and emotional outbursts.  The examiner indicated that the stressors that the Veteran claimed were adequate to support a diagnosis of PTSD, and that his symptoms of PTSD were related to his claimed stressor.  The examiner further opined that the Veteran's stressors were consistent with the places, types, and circumstances of his service.  Therefore, the examiner concluded that it was as likely as not that his claimed stressor was related to his fear of in-service terrorist activity.  

Consequently, the Veteran's stressors represent fear of hostile military or terrorist activity sufficient to support a diagnosis of PTSD, which establishes his stressors as verified.  38 C.F.R. § 3.304(f).  As such, the Board determines that the evidence is in favor of finding that the Veteran has met the diagnostic criteria for PTSD during the appeal period.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Veteran has PTSD as a result of a verified in-service stressor, and the claim for service connection is granted.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as the September 2012 VA examiner indicated that depressed mood, anxiety, chronic sleep impairment, flattened affect, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships were symptoms of his PTSD, the Board concludes that entitlement to service connection for a separate psychiatric disorder such as depression is not warranted.  See 38 C.F.R. § 4.14 (2014) (pyramiding, the evaluation of the same disability (or the same manifestation of a disability) under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities).


ORDER

Entitlement to service connection for a right maxilla disorder is denied.

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran also seeks entitlement to service connection for a neck disorder.  Unfortunately, the Board finds that additional development must be undertaken before this claim can be adjudicated on the merits.  

With respect to the Veteran's claim of entitlement to service connection for a neck disorder, VA treatment records reveal treatment for cervical disc disease with C4-C5 disc protrusion.  In a December 2006 VA primary care note, his VA physician indicated that the Veteran's documented in-service fall in December 1985 "brings into question the possible relationship between this fall and his cervical disk disease."  In addition, the Veteran's service treatment records indicate that he injured his lumbar spine while riding in the back of a truck in April 1986.  In a January 2009 correspondence, the Veteran's VA primary care physician indicated that the Veteran sustained a lumbar spine injury while in the military, and that his current lumbar disc disease was more likely than not related to the original in-service injury.  Based on this opinion, the Veteran was granted entitlement to service connection for degenerative disc disease of the lumbar spine in a July 2009 rating decision.  

However, the Veteran has not been provided with a VA examination to determine the likelihood that his current cervical spine disc disease is related to either of the documented in-service incidents in December 1985 and April 1986.  As there is an indication that the current disability may be related to the in-service events, the Board finds that a VA examination is warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an appropriate VA examination to determine the probable nature and etiology of his cervical spine disability.  The claims file and a copy of this remand must be reviewed by the examiner.  

The examiner is asked to opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's neck disability, diagnosed as cervical disc disease with C4-C5 disc protrusion, began in service, was caused by service, or is otherwise related to service, to include his reports of in-service injuries.  

In rendering the requested opinion, the examiner should address the December 1985 incident in which the Veteran injured his right maxilla after falling on a flashlight and the April 1986 incident in which he injured his lumbar spine while in the back of a truck, as well as the lay statements offered by the Veteran and his spouse regarding the Veteran's post-service symptomatology. 


2.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, then provide a supplemental statement of the case to the Veteran and his representative and an appropriate period to respond, and then return the appeal to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


